Case 3:19-cv-00568-SMY-MAB Document 1-1 Filed 05/30/19 Page 1 of 8 Page ID #8
 Case 3:19-cv-00568-SMY-MAB Document 1-1 Filed 05/30/19 Page 2 of 8 Page ID #9


                                                 STATE OF ILLINOIS
                                                                                                                   eceive,
                                                                                                             I
                      IN THE CIRCUIT COURT OF THE THIRD JUDICIAL CIRCUIT
                                                 MADISON COUNTY                                                         may o 6 2019
                                     155 N. Main St., Edwardsville, IL        62025
                                                    (618)296-4464
                                          madisoncountycircuitclerkIL.org


 BRENDA FOX                                                            CASE NO.          201 9L 000595

                                    Plaintiff,
         vs.


 P.A.M. TRANSPORT, INC. and
 ABDELALI BARAZZOUK,


                                   Defendants.

 DEFENDANT:           P.A.M. TRANSPORT, INC., Registered Agent: Angela R. Clark, Hwy 412 West,
 Tontitown, AR 72770


          You are hereby summoned and required to file an answer in this case, or otherwise file your appearance,
 in the office of the Madison County Circuit Clerk, within 30 days after service of this summons, exclusive of the
 day of service. If you fail to do so, a judgment or decree by default may be taken against you for the relief
 prayed in the complaint.


         This summons must be returned by the officer or other person to whom it was given for service, with
endorsement thereon of service and fees, if any, immediately after service. If service cannot be made, this
summons shall be returned so endorsed.


         This summons may not be served later than 30 days after its date.


         E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must
first create an account with an e- filing service provider. Visit
https://efile.illinoiscourts.gov/service-providers.htm to learn more and to select a service provider. If you need
additional help or have trouble e-filing, visit http://www.illinoiscourts.gov/FAQ/gethelp.asn .

                                                                                                    jf&SSSs
 4/29126% VON NIDA the Clerk of said Circuit Court and the seal thereof, at Edwarcfc^fc
                                                    MARK VON NIDA                             § £|               ErdJ          n
                                                    CLERK OF THE CIRCUIT COURT                         1                      mh|
                                                    BY:
                                                            Is/ Terianne Edwards

                                                             Deputy Clerk
                                                                                              V
(Plaintiff's attorney or plaintiff if he is not represented by an attorney)
MATTHEW R. CHAPMAN
BECKER SCHROADER & CHAPMAN PC
                                                                                                           T & 9 10
3673 Highway 111, P.O. Box 488
Granite City, IL 62040                                                                                            A
(618) 931-1100                                                                                             RECEIVED
                                                                                                                                   -o
Date of Service:                        ,20                                                                                        s.
(To be inserted by officer on the copy left with the defendant or other person)               s.
                                                                                                           MAY 0 2 2019
                                                                                              <L
                                                                                                                                   Aj
                                                                                                   \        WASHINGS CC.
                                                                                                   ^X.      S^ER.-FS OFFICE    A



                                                                                                              o/ 6 eji
                                                      Page 1 of 2
                                                                                                    ORIGINAL
Case 3:19-cv-00568-SMY-MAB Document 1-1 Filed 05/30/19 Page 3 of 8 Page ID #10
                                                                                                                 ***EFILED***
                                                                                                 Case Number 201 9L 000595
                                                                                                    Date: 4/29/2019 11:52 AM
                                                                                                               Mark Von Nida
                                                                                                       Clerk of Circuit Court
                                                                              Third Judicial Circuit, Madison County Illinois


                                      IN THE CIRCUIT COURT
                                     THIRD JUDICIAL CIRCUIT
                                   MADISON COUNTY, ILLINOIS


   BRENDA FOX,                                  )               201 9L 000595
                                                )
                  Plaintiff,                    )
                                                )
   vs.
                                                )       Case No. 19-L-
                                                )
   P.A.M. TRANSPORT, INC., and                  )
  ABDELALI BARAZZOUK,                           )
                                                )
                  Defendants.                   )

  SERVE:


  P.A.M. TRANSPORT, INC.
  Registered Agent:
  Angela R. Clark
  HWY 412 West
  Tontitown, AR 72770


  ABDELALI BARAZZOUK
  5870 Pickering Street
  Virginia Beach, VA      23462


                                            COMPLAINT


                                              COUNT I


         COMES NOW the Plaintiff, BRENDA FOX, by and through her undersigned attorneys,


  Becker, Schroader & Chapman, P.C., and for Count I of her Complaint against Defendant,


  P.A.M. TRANSPORT, INC., states and alleges as follows:


         1.      That at all relevant times Defendant, P.A.M. TRANSPORT, INC., was engaged in

  the business of over-the-road trucking, with its principal place of business in Arkansas.


         2.      That at all relevant times Defendant, ABDELALI BARAZZOUK, was an


  employee and/or agent of Defendant, P.A.M. TRANSPORT, INC., and was at all relevant times


 mentioned herein acting within the scope of said employment and/or agency.
Case 3:19-cv-00568-SMY-MAB Document 1-1 Filed 05/30/19 Page 4 of 8 Page ID #11




           3.     On July 23, 2018, Illinois State Route 203 was and is an open and public road


   located in Madison, Madison County, Illinois.


          4.      At said time and place, the Plaintiff, was operating a 2010 Dodge Journey


  traveling eastbound upon and along said roadway when Plaintiff was stopped at a traffic light.


          5.      At said time and place, the Defendant, ABDELALI BARAZZOUK, was an


  employee and/or agent of Defendant, P.A.M. TRANSPORT, INC., and in such capacity was


  operating a 2018 A26 International tractor trailer, when said Defendant caused the vehicle he


  was operating to strike Plaintiffs vehicle.


          6.      It then and there became and was the duty of the Defendant, P.A.M.


  TRANSPORT, INC., acting through its employee and/or agent, ABDELALI BARAZZOUK, to


  exercise reasonable care and caution in the operation of said vehicle so as not to injure the


  Plaintiff or others rightfully and lawfully upon said public road.


          7.     That at said time and place, the Defendant, P.A.M. TRANSPORT, INC., by and


  through its employee and/or agent, ABDELALI BARAZZOUK, in disregard of its aforesaid


  duty, was then and there guilty of one or more of the following negligent acts or omissions which


  individually or in concert caused serious and permanent injury to the Plaintiff, as hereinafter


  more fully set out:


                 a.     Failed to keep a careful lookout for other traffic, including the
                        vehicle in which Plaintiff was operating;


                 b.     Failed to properly make a turn in violation of 625 ILCS 5/1 1 -
                        804;


                 c.     Failed to slow down, stop, swerve or turn his vehicle so as to
                        have avoided the collision with the plaintiffs vehicle; and


                 d.     Drove his vehicle in such a manner as to cause it to strike
                        Plaintiffs vehicle.




                                                      2
Case 3:19-cv-00568-SMY-MAB Document 1-1 Filed 05/30/19 Page 5 of 8 Page ID #12




           8.      As a direct and proximate result of one or more of the aforesaid negligent acts or


   omissions, P.A.M. TRANSPORT, INC., by and through its employee and/or agent, ABDELALI


  BARAZZOUK, caused the aforesaid collision with Plaintiffs vehicle which proximately caused


  the Plaintiff to sustain severe, permanent and disabling injuries to her neck, back, shoulder, left


  leg, left hip and the nerves, tissues and tendons thereof; that as a further result of her injuries, the


  Plaintiff has in the past and will in the future suffer great physical pain and suffering; that as a


  further result of her injuries, the Plaintiff has in the past and will in the future be required to


  expend large sums of money securing hospital and medical treatment for her injuries; that as a


  further result of her injuries, the Plaintiff has in the past and will in the future suffer lost wages.


          WHEREFORE, the Plaintiff, BRENDA FOX, prays for judgment against the Defendant,


  P.A.M. TRANSPORT, INC., in a sum of money in excess of FIFTY THOUSAND DOLLARS,


  ($50,000.00) but less than SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00), which will

  fairly, adequately and fully compensate her for her injuries as determined at the time of trial, and


  for her costs of suit.


                                                COUNT II


          Comes now the Plaintiff, BRENDA FOX, by and through her undersigned attorneys,


  Becker, Schroader & Chapman, P.C., and for Count II of her Complaint against Defendant,


  ABDELALI BARAZZOUK, states and alleges as follows:


          1.      On July 23, 2018, Illinois State Route 203 was and is an open and public road


  located in Madison, Madison County, Illinois.


         2.       At said time and place, the Plaintiff, was operating a 2010 Dodge Journey


 traveling eastbound upon and along said roadway when Plaintiff was stopped at a traffic light.




                                                     3
Case 3:19-cv-00568-SMY-MAB Document 1-1 Filed 05/30/19 Page 6 of 8 Page ID #13




          3.      At said time and place, the Defendant, ABDELALI BARAZZOUK, was an

   employee and/or agent of Defendant, P.A.M. TRANSPORT, INC., and in such capacity was

   operating a 2018 A26 International tractor trailer, when said Defendant caused the vehicle he

  was operating to strike Plaintiffs vehicle.


          4.      It then and there became and was the duty of the Defendant, ABDELALI

  BARAZZOUK, acting as an employee or agent of P.A.M. TRANSPORT, INC. to exercise

  reasonable care and caution in the operation of said vehicle so as not to injure the Plaintiff or


  others rightfully and lawfully upon said public road.


          5.      That at said time and place, the Defendant, ABDELALI BARAZZOUK, acting as

  an employee or agent of P.A.M. TRANSPORT, INC., in disregard of his aforesaid duty, was

  then and there guilty of one or more of the following negligent acts or omissions which


  individually or in concert caused serious and permanent injury to the Plaintiff, as hereinafter

  more fully set out:


                  a.    Failed to keep a careful lookout for other traffic, including the
                        vehicle in which Plaintiff was operating;


                  b.    Failed to properly make a turn in violation of 625 ILCS 5/1 1-
                        804;


                  c.    Failed to slow down, stop, swerve or turn his vehicle so as to
                        have avoided the collision with the Plaintiffs vehicle; and


                  d.    Drove his vehicle in such a manner as to cause it to strike
                        Plaintiffs vehicle.


          6.     As a direct and proximate result of one or more of the aforesaid negligent acts or


  omissions, ABDELALI BARAZZOUK, caused the aforesaid collision with Plaintiffs vehicle


  which proximately caused the Plaintiff to sustain severe, permanent and disabling injuries to her


  neck, back, shoulder, left leg, left hip and the nerves, tissues and tendons thereof; that as a further




                                                      4
Case 3:19-cv-00568-SMY-MAB Document 1-1 Filed 05/30/19 Page 7 of 8 Page ID #14




   result of her injuries, the Plaintiff has in the past and will in the future suffer great physical pain


  and suffering; that as a further result of her injuries, the Plaintiff has in the past and will in the


  future be required to expend large sums of money securing hospital and medical treatment for


  her injuries; that as a further result of her injuries, the Plaintiff has in the past and will in the


  future suffer lost wages.


          WHEREFORE, the Plaintiff, BRENDA FOX, prays for judgment against the Defendant,


  ABDELALI BARAZZOUK, in a sum of money in excess of FIFTY THOUSAND DOLLARS,


  ($50,000.00), but less than SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00), which will


  fairly, adequately and fully compensate her for her injuries as determined at the time of trial, and


  for her costs of suit.



                                                  BECKER, SCHROADER & CHAPMAN, P.C.




                                                  BY:      A/ Matthew R. Chapman
                                                           Matthew R. Chapman, 50594
                                                           3673 State Route 1 1 1
                                                           P. O. Box 488
                                                           Granite City, IL 62040
                                                           irirc@beckeriniurvlaw.com
                                                           (618) 931-1100 - telephone
                                                           (618)931-1671 - telefax




                                                     5
Case 3:19-cv-00568-SMY-MAB Document 1-1 Filed 05/30/19 Page 8 of 8 Page ID #15
                                                                                                                         ***EFILED***
                                                                                                         Case Number 201 9L 000595
                                                                                                            Date: 4/29/2019 11:52 AM
                                                                                                                       Mark Von Nida
                                                                                                               Clerk of Circuit Court
                                                                                      Third Judicial Circuit, Madison County Illinois


                                                IN THE CIRCUIT COURT
                                            THIRD JUDICIAL CIRCUIT
                                         MADISON COUNTY, ILLINOIS


  BRENDA FOX,                                            )
                                                        )
                    Plaintiff,                          )       201 9L 000595
                                                        )
  vs.
                                                        )      No. 19-L-
                                                        )
  P.A.M. TRANSPORT, INC. and                            )
  ABDELALI BARAZZOUK,                                   )
                                                        )
                   Defendants.                          )


                                                    AFFIDAVIT


        Matthew R. Chapman, being duly sworn, deposes and states:


        1.         That he is one of the attorneys for the Plaintiff in this case.


        2.         Based upon an investigation of the facts and circumstances of the negligence


        alleged in the complaint, and the damages sustained by the plaintiff, he reasonably


        believes the Plaintiffs cause of action is in excess of FIFTY THOUSAND DOLLARS


        ($50,000.00).



                                                       Matthew R. Chapman, #6271602




        Subscribed and sworn to before me this                  day of April, 2019.




                     OFFICIAL SEAL
                                                                     /Q. 1
                                                               NOTARY PUBLIC
                    LINDA D WALKER
             NOTARY PUBLIC, STATE OF ILLINOIS
             My Commission Expires 07-19-2021




                                                 Page 1 of 1
